Case 20-50133-grs   Doc 41   Filed 02/06/20 Entered 02/06/20 00:26:29   Desc Main
                             Document      Page 1 of 3




         20-50133-grs
Case 20-50133-grs   Doc 41   Filed 02/06/20 Entered 02/06/20 00:26:29   Desc Main
                             Document      Page 2 of 3




          20-50133-grs
Case 20-50133-grs   Doc 41   Filed 02/06/20 Entered 02/06/20 00:26:29   Desc Main
                             Document      Page 3 of 3

                                                                20-50133-grs
